Fourth Court of Appeals
                                San Antonio, Texas
                                      January 28, 2020

                                    No. 04-19-00216-CR

                                  Luis Antonio ARROYO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR5532
                        Honorable Laura Lee Parker, Judge Presiding


                                      ORDER
       The State’s Motion to Extend Time to File Brief is hereby GRANTED. Time is extended
to February 18, 2020.

      It is so ORDERED on January 28, 2020.


                                                             PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court